DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-11 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 8, Caron et al 20190210615 discloses a control system for touchless operation of mechanical input devices, comprising: a plurality of mechanical input devices, wherein the plurality of mechanical input devices includes at least one of a knob, a dial, a slider, a joystick, a toggle switch, a pushbutton switch, or a selector switch; a plurality of RADAR sensors in proximity to the plurality of mechanical input devices, the plurality of RADAR sensors configured to track user hand and finger movements; and a controller in communication with the plurality of mechanical input devices and the plurality of RADAR sensors, the controller configured to: detect a first gesture indicating a user selection of a mechanical input device of the plurality of mechanical input devices based on the user hand and finger movements tracked by the plurality of RADAR sensors; detect a second gesture indicating a user action corresponding to a manipulation of the selected mechanical input device based on the user hand and finger movements tracked by the plurality of RADAR sensors; and generate a control signal based upon the user action. The instant invention discloses wherein respective ones of the plurality of RADAR sensors are disposed adjacent to respective ones of the plurality of mechanical input devices, wherein respective ones of the plurality of RADAR sensors , the signal components include x, y, and z components, of RADAR signals from the plurality of RADAR sensors, the controller is configured to compare the RADAR signals of a first RADAR sensor associated 2Appl. No. 16/014,570 Response to the Office Action dated 12/31/2020 with a first mechanical input device with the RADAR signals of a second RADAR sensor associated with a second mechanical input device in order to detect the first gesture or second gesture corresponding with the second mechanical input device. The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Caron et al or any other prior art of record, alone, or in combination.
Claim 15 is allowed for the same reason as claim 8. Claims 9-11 are allowed by virtue of being dependent on claim 8. Claims 16-18 are allowed by virtue of being dependent on claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wieczorek et al 20200331486 discloses transmitting a signal to one or more vehicle components based on recognized movement or arm gesture by one or more sensors.

Abou-Nasr et al 9,725,098 discloses detecting user gesture based on received data from one or more sensors, and based on the user gesture, an action to be performed in a vehicle is identified.
Schlittenbauer et al 20150346836 discloses gesture determination for detecting an operating body gesture.
Tomar GB 2560322 A discloses a control apparatus and method for controlling operation of a component, comprising gesture sensing means for detecting a gesture input, wherein gesture inputs combine to form a command for controlling operation of the component.
Rudenko 20150177842 discloses 3D gesture based user authorization and device control methods.
Keller et al 8,743,052 discloses detecting a gesture based first and second set of sensor measurements by first and second sensors respectively.
Timmons 20110260963 discloses symbolic input using finger/thumb motions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648